 



Exhibit 10.2

TENTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT

     THIS TENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of March 11, 2005, by and among Lenders, WELLS FARGO FOOTHILL,
INC., a California corporation, as the arranger and administrative agent for the
Lenders (“Agent”) and MIDWAY HOME ENTERTAINMENT INC., a Delaware corporation
(“Midway”), MIDWAY AMUSEMENT GAMES, LLC, a Delaware limited liability company
(“MAG”; Midway and MAG are referred to hereinafter each individually as a
“Borrower”, and individually and collectively, jointly and severally, as the
“Borrowers”), MIDWAY GAMES INC., a Delaware corporation (“Parent”), MIDWAY GAMES
WEST INC., a California corporation (“MGW”), MIDWAY INTERACTIVE INC., a Delaware
corporation (“MI”), MIDWAY SALES COMPANY, LLC, a Delaware limited liability
company (“MSC”), MIDWAY HOME STUDIOS INC., a Delaware corporation (“MHS”),
SURREAL SOFTWARE INC., a Washington corporation (“Surreal”), MIDWAY STUDIOS –
AUSTIN INC., a Texas corporation (“MSA”), MIDWAY STUDIOS – LOS ANGELES INC., a
California corporation, (“MSLA”; Parent, MGW, MI, MSC, MHS, Surreal, MSA and
MSLA, are referred to hereinafter each individually as a “U.S. Credit Party” and
individually and collectively, jointly and severally, as the “U.S. Credit
Parties”).

     WHEREAS, Borrowers, U.S. Credit Parties, Agent, and Lenders are parties to
that certain Loan and Security Agreement dated as of March 3, 2004 (as amended,
modified or supplemented from time to time, the “Loan Agreement”); and

     WHEREAS, Borrowers, U.S. Credit Parties, Agent and Lenders have agreed to
amend the Loan Agreement in certain respects, subject to the terms and
conditions contained herein.

     NOW THEREFORE, in consideration of the premises and mutual agreements
herein contained, the parties hereto agree as follows:

     1. Defined Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to such terms in the Loan Agreement.

     2. Amendment to Loan Agreement. Subject to the satisfaction of the
conditions set forth in Section 4 hereof, the Loan Agreement is amended as
follows:

     (a) Section 3.2(d) of the Loan Agreement is hereby amended and restated in
its entirety as follows:

     “(d) Borrower shall (i) use commercially reasonable efforts to obtain the
consent of the City of Chicago to the execution and delivery of a mortgage of
the Boat Yard Property to Agent, (ii) promptly upon receipt of such consent,
execute and deliver a mortgage of the Boat Yard Property to Agent, in form
substantially similar as the other mortgages delivered to Agent, and
(iii) within 60 days of the receipt of such consent, deliver to Agent a title
insurance policy, in form and substance satisfactory to Agent, insuring the lien
of such mortgage;”

     3. Ratification. This Amendment, subject to satisfaction of the conditions
provided below, shall constitute an amendment to the Loan Agreement and all of
the Loan Documents as appropriate to express the agreements contained herein. In
all other respects, the Loan Agreement and the Loan Documents shall remain
unchanged and in full force and effect in accordance with their original terms.

     4. Conditions to Effectiveness. This Amendment shall become effective as of
the date hereof and upon the satisfaction of the following conditions precedent:

1



--------------------------------------------------------------------------------



 



     (a) Each party hereto shall have executed and delivered this Amendment to
Agent;

     (b) Companies shall have delivered to Agent such documents, agreements and
instruments as may be requested or required by Agent in connection with this
Amendment, each in form and content acceptable to Agent;

     (c) No Default or Event of Default shall have occurred and be continuing on
the date hereof or as of the date of the effectiveness of this Amendment; and

     (d) All proceedings taken in connection with the transactions contemplated
by this Amendment and all documents, instruments and other legal matters
incident thereto shall be satisfactory to Agent and its legal counsel.

     5. Miscellaneous.

     (a) Warranties and Absence of Defaults. In order to induce Agent to enter
into this Amendment, each Company hereby warrants to Agent, as of the date
hereof, that the representations and warranties of Companies contained in the
Loan Agreement are true and correct as of the date hereof as if made on the date
hereof (other than those which, by their terms, specifically are made as of
certain dates prior to the date hereof).

     (b) Expenses. Companies, jointly and severally, agree to pay on demand all
costs and expenses of Agent (including the reasonable fees and expenses of
outside counsel for Agent) in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment and all other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith. All obligations provided herein shall
survive any termination of this Amendment and the Loan Agreement as amended
hereby.

     (c) Governing Law. This Amendment shall be a contract made under and
governed by the internal laws of the State of Illinois.

     (d) Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.

     6. Release.

     (a) In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Company, on behalf of itself
and its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and Lenders, and their successors and assigns, and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other Persons being hereinafter referred to collectively as
the “Releasees” and individually as a “Releasee”), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which such Company or any of its successors, assigns, or
other legal representatives may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, including, without limitation, for
or on account of, or in relation to, or in any way in connection with any of the
Loan Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto.

     (b) Each Company understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

2



--------------------------------------------------------------------------------



 



     (c) Each Company agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized and delivered as
of the date first above written.

              MIDWAY HOME ENTERTAINMENT INC.,
a Delaware corporation
 
            MIDWAY AMUSEMENT GAMES, LLC,
a Delaware limited liability company
 
            MIDWAY GAMES INC.,
a Delaware corporation
 
            MIDWAY GAMES WEST INC.,
a California corporation
 
            MIDWAY INTERACTIVE INC.,
a Delaware corporation
 
            MIDWAY SALES COMPANY, LLC,
a Delaware limited liability company
 
            MIDWAY HOME STUDIOS INC.,
a Delaware corporation
 
            SURREAL SOFTWARE INC.,
a Washington corporation
 
            MIDWAY STUDIOS – AUSTIN INC.,
a Texas corporation
 
            MIDWAY STUDIOS – LOS ANGELES INC.,
a California corporation
 
       

  Each By   /s/ Thomas E Powell

       

  Title   Executive Vice President – Finance,

       

      Treasurer and Chief Financial Officer

       

4



--------------------------------------------------------------------------------



 



              WELLS FARGO FOOTHILL, INC.,

      a California corporation, as Agent, as UK Security
Trustee and as a Lender
 
       

  By   /s/ John Leonard

       

  Title   Vice President

       

5